
	

114 HRES 360 IH: Recognizing the 50th anniversary of the National Collegiate Honors Council.
U.S. House of Representatives
2015-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 360
		IN THE HOUSE OF REPRESENTATIVES
		
			July 10, 2015
			Mr. Russell (for himself, Mr. Benishek, Mr. Bishop of Utah, Mr. Boustany, and Mr. Cole) submitted the following resolution; which was referred to the Committee on Education and the Workforce
		
		RESOLUTION
		Recognizing the 50th anniversary of the National Collegiate Honors Council.
	
	
 Whereas the National Collegiate Honors Council supports honors education at more than 800 member colleges and universities, challenging over 325,000 high-achieving students from six regions in the United States and internationally;
 Whereas the National Collegiate Honors Council, with 50 years of tradition in providing networking and support for professional honors staff, continues to define and hold true to the guiding principles of honors education;
 Whereas the National Collegiate Honors Council provides opportunities for Honors Directors and other professional staff to share best practices in honors education;
 Whereas the National Collegiate Honors Council supports Honors Directors through numerous continuing education tracks, including specific options for beginning in honors, developing in honors, and best honors administrative practices;
 Whereas the National Collegiate Honors Council’s member organizations contribute to a collection of honors education best practices and provide consultation and publications for others researching honors education pedagogy; and
 Whereas the National Collegiate Honors Council, in support of its members, influences and provides unique and collaborative learning experiences in all academic disciplines: Now, therefore, be it
	
 That the House of Representatives— (1)commends the National Collegiate Honors Council, its officers, staff, members, institutions, and students on the 50th anniversary of the Council;
 (2)recognizes the members of the National Collegiate Honors Council for their continued hard work and devotion to educational excellence in higher education; and
 (3)congratulates the National Collegiate Honors Council for its distinguished history and long record of achievements.
			
